Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 1 of 36 PageID #: 118



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 -------------------------------------------------   X
                                                     :
                                                     :
                                                     :
 CYNTHIA FUKELMAN, TSIPORA                           :   Civil Action No.: 1:18-cv-00002-PKC-PK
 KUBA, YOUNG SOOK SANCHEZ,                           :
 BRIAN MILLER JOHN SUAREZ,                           :   SECOND AMENDED COMPLAINT
 TRACEY ALLEN, ARIEL DAVID,                          :
 YARON GILINSKY, TOMER BITON,                        :
 AND ANTHONY PANZA,                                  :   To remedy discrimination on basis of
                                                     :   Jewish/Hebrew/Israeli Race/Ethnicity/Ancestry pursuant
                          Plaintiffs,                :   to 42 USC Sec. 1981 et seq.
                                                     :
                     v.                              :   Jury Trial Demanded
                                                     :
                                                     :
 DELTA AIR LINES, INC.,                              :
                            Defendant.               :
 -------------------------------------------------   X



          Plaintiffs, Cynthia Fukelman, Tsipora Kuba, Young Sook ("Suzie") Sanchez, Brian

 Miller, John Suarez, Tracey Allen, Ariel David, Yaron Gilinsky, Tomer Biton and Anthony

 Panza, by and through their undersigned attorneys, complaining of Defendant, Delta Air Lines,

 Inc., bring the instant action requesting judgment in their favor, and against Defendant, and in

 support thereof, allege, upon information and belief, as follows:

                                            NATURE OF ACTION

  A.       Delta’s Discrimination Against Jewish, Hebrew, and Israeli Employees and those

                            Associated with Jewish, Hebrew and Israeli Employees

     1.      Delta Air Lines has engaged in a pattern of intentionally discriminating and retaliating

 against ethnically Jewish, Hebrew and/or Israeli employees and passengers traveling to Israel,

 based upon their race and ancestry, and of intentionally discriminating against non-Jewish Flight
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 2 of 36 PageID #: 119



 Attendants who have associated with Jewish Flight Attendants or customers, or were perceived

 to be so associated.

    2.     Delta has engaged in a pattern of intentionally discriminating against employees and

 customers of Jewish, Hebrew and/or Israeli ethnicity by altering, restricting, changing and

 denying to said employees and customers the same terms and conditions of employment and

 passage as granted to non-Jewish, Hebrew and/or ethnic Israeli employees and customers,

 including but not limited to the following:

    a.     Delta has encouraged and maintained an anti-Jewish, Hebrew and ethnic Israeli

 attitude among management, who, through words and deeds, operate under an express

 assumption that ethnic Jews and Israelis, as employees and passengers, cannot be trusted, are

 aggressive and inappropriate, and engage in what are deemed to be "strange" behaviors by

 conducting prayers on the flight and requiring special dietary accommodations (kosher meals).

    b.     Delta has engaged in targeted enforcement actions against Jewish and other Flight

 Attendants who share their companion travel passes with other Jewish individuals who fly to Tel

 Aviv, solely on the basis of their Jewish and Israel ethnicity and ancestry, and when sharing such

 travel passes is not in violation of Delta's rules, but is rather a benefit of employment provided

 by Delta. When Jewish and non-Jewish employees have shared their travel benefits with

 ethnically Jewish, Hebrew and/or Israeli persons, Delta has engaged in anti-Semitic employee

 investigations and disciplinary actions against such employees, targeting them for suspension or

 termination.

    c.     Delta has punished Plaintiffs for their ethnicity or association with others and has

 either restricted their employment rights, denied them promotions, or subjected them to
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 3 of 36 PageID #: 120



 harassment and abuse, for pretextual reasons, and as part of the pattern of discrimination against

 those of Jewish, Hebrew or Israeli ethnicity and those who associate with them.

     d.       Plaintiffs bring this action seeking damages and injunctive relief from this Honorable

 Court against Delta to force Delta to stop this insidious racial discriminatory and anti-Semitic

 misconduct of Delta Air Lines.

     3.       Plaintiffs are all Flight Attendants employed or previously employed by Delta Air

 Lines, Inc., one of the largest passenger air carriers in the world. Plaintiffs are primarily senior

 Flight Attendants, with experience as Flight Attendants ranging from in excess of 7 years to in

 excess of 40 years. Five of the Plaintiffs are Flight Attendants of Jewish, Hebrew and Israeli

 ethnicity and five of the Plaintiffs are Flight Attendants who were associated with persons of said

 ethnicity.

                         B.     Delta’s Age, FMLA and Disability Discrimination

     4.       In addition to the foregoing and/or in the alternative, Delta Air Lines has engaged in a

 pattern of intentionally discriminating and retaliating against senior employees based upon their

 age.

     5.       Delta has publicly stated that it is turning its attention to millennials, those born from

 the early 1980’s to the late 1990’s. Delta’s CEO, Edward Bastian, has said by 2020, half of

 Delta’s customers will be millennials and it is anticipated that Delta’s employees will mirror the

 same balance.

     6.       Upon information and belief, Delta has engaged in a pattern and practice of using

 pretextual, embellished or untruthful allegations to terminate flight attendants who are over 40

 years old.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 4 of 36 PageID #: 121



    7.      Bastian stated during a 2016 interview, “There’s no question that the face of Delta’s

 employees is changing, it’s becoming younger…. We have got to stay ahead of that change and

 make certain our product and our service offerings are fresh.” Delta News Hub, May 2, 2016.

    8.      Upon information and belief Delta’s website, called DeltaNet -- highlighted it’s

 commitment to hiring a younger workforce, with a large headline: “Delta commits to hire young

 American workers for ‘First Job’.”

    9.      Upon information and belief, Delta has no plans of expanding its total number of flight

 attendants.

    10.     Delta is not in a position to hire a large number of employees to fulfill their millennial

 goals without removing a significant number of Delta’s senior employee pool. This means that

 Delta’s older employees will have to leave their employment either voluntarily or involuntarily.

    11.     In 2017, Delta released a reality show called “Earning Our Wings” about becoming a

 flight attendant. Upon information and belief, one of the motivations for this show was to attract

 younger “millennial” employee applicants.

    12.     Upon information and belief, Delta has a de facto policy to terminate or discipline

 older employees due to perceived or manufactured infractions of company rules.

    13.     Upon information and belief, from publicly available sources:

          a. Delta’s most recent incoming classes of flight attendants have been predominantly

          under 30 years old.

          b. Upon information and belief, a Delta flight attendant based in Detroit, “Employee A”,

          who flies throughout the system, observed that the ages of flight attendants was going

          down, mostly because incoming classes were predominantly young people.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 5 of 36 PageID #: 122



       c. Employee A felt that it was obvious that Delta was getting rid of older flight attendants

       so they could be replaced by younger ones.

       d. Employee A learned of multiple cases where older Delta employees were terminated

       for false reasons or trivial reasons that would not have warranted termination in past

       years.

       e. Employee A is over 40 years old and began working as a flight attendant for

       Northwest Airlines before its merger with Delta in 1979. Based upon her observation

       (and pursuant to the flight attendant seniority lists that she has seen) the total number of

       flight attendants in the employ of Delta Air Lines has not been expanding -- yet young

       flight attendants now dominate the incoming ranks. Employee A further stated this means

       that Delta is replacing older flight attendants in increments. Older flight attendants are

       being phased out -- by forced retirement and involuntary termination -- in favor of

       younger flight attendants, according to said Employee A.

       f. The EEOC’s Miami office is investigating claims of age discrimination by Delta Air

       Lines in which the corporation fired or forced out older flight attendants. The victims

       have claimed false, exaggerated or pretextual reasons for the adverse actions against

       them.

       g. Another Delta Flight Attendant, “Employee B,” who was first hired as a flight

       attendant in 1978 with Northwest Airlines prior to its merger with Delta, is 74 years old.

       According to her sworn EEOC charge, she was forced to retire for an alleged violation of

       company policy, which alleged violation “had not caused the termination of younger

       employees. Thus, I was forced to resign (retire) because of my age.” Employee B’s

       EEOC charge included a formal charge of age discrimination.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 6 of 36 PageID #: 123



       h. Employee B’s sworn EEOC charge, stated, further, that, “I think there is a provable

       trend at Delta to rejuvenate its work force, i.e. make it younger. What I mean by that is

       that it is terminating (or forcing termination of) older employees upon false or trivial

       accusations or at least accusations that previously would have warranted lesser discipline,

       such as letters of reprimand and/or suspensions. What this means is that older employees

       are being let go or forced out and replaced with younger employees earning fractionally

       less than their predecessors. Delta is even resorting to false or exaggerated allegations.”

       Thus, the complainant identified age discrimination and pretext in the reasons selected to

       fire her.

       i. According to the EEOC charge of another Delta flight attendant, “Employee C”, he

       was over 40 years old when fired from Delta and alleged in his EEOC charge that the

       company committed age discrimination against him. He claimed that, “there is a

       provable trend at Delta to ‘rejuvenate’ its work force, i.e. make it younger. What I mean

       by that is that it is terminating older employees upon false or trivial accusations or at least

       accusations that previously would have warranted lesser discipline, such as letters or

       reprimand and/or suspensions.” Thus, the complainant identified age discrimination and

       pretext in the reasons selected to fire him.

       j. According to another EEOC charge, with similar accusations, Delta is getting rid of

       older flight attendants to make room for young ones, thus, age discrimination had been

       committed, according to the sworn EEOC charge. The complainant was 67 years old

       when fired for reasons that he claimed under oath would not have caused termination

       previously. This was done to make room for young flight attendants. He had worked for
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 7 of 36 PageID #: 124



          Delta and Northwest Airlines as a flight attendant since 1987. Thus, the complainant

          identified age discrimination and pretext in the reasons selected to fire him.

          k. Upon information and belief, according to allegations in federal court pleadings,

          several other Delta flight attendants have also noted the trend of getting rid of older flight

          attendants to be replaced by young ones. One stated that all new hires as flight attendants

          are in their mid-20s and early 30s. Another stated that Delta Air Lines was obviously

          moving to terminate its older flight attendants to make room for new ones who were

          completing their training classes. Trivial reasons were selected to force out older flight

          attendants, which reasons would not have caused significant discipline at all in prior

          years, they informed plaintiff.

    14.     In addition to and/or in the alternative, Delta wrongfully has engaged in a pattern of

 intentionally discriminating and retaliating against employees on a discriminatory basis, in

 retaliation for using their FMLA rights, and for complaining about discrimination or engaging in

 protected civil rights activity under federal employment and anti-discrimination laws, including

 but not limited to those laws referenced in this action.

    15.     In addition to and/or in the alternative, Delta wrongfully has engaged in a pattern of

 intentionally discriminating and retaliating against employees on a discriminatory basis, in

 retaliation for requests and exercise of rights under the ADA.

                                                 PARTIES

    16.     Plaintiff, Cynthia Fukelman, is an adult individual, residing at 1020 Grand Concourse,

 Apt. 23L, Bronx, New York. At all times material hereto, Ms. Fukelman was employed by

 Defendant, Delta Air Lines, as a Flight Attendant. In her capacity of an employee of Delta, Ms.

 Fukelman was a Flight Attendant on the New York to Tel Aviv flight and has worked as a Flight
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 8 of 36 PageID #: 125



 Attendant for Delta for over 10 years. Plaintiff is of Jewish, Hebrew and Israeli ethnicity.

 Plaintiff's employment was wrongfully terminated by Delta in or around March, 2017.

    17.    Plaintiff, Tsipora Kuba, is an adult individual residing at 365 Kinghorn Street, Staten

 Island, New York, 10312. At all times material hereto, Ms. Kuba was employed by Defendant,

 Delta Air Lines, as a Flight Attendant. In her capacity of an employee of Delta, Ms. Kuba was a

 Flight Attendant on the New York to Tel Aviv flight and has worked as a Flight Attendant for

 Delta for over 21 years. Plaintiff is of Jewish, Hebrew and Israeli ethnicity.

    18.    Plaintiff, Young Sook (Suzie) Sanchez, is an adult individual, residing at 271 Brevoort

 Street, Kew Gardens, New York. At all times material hereto, Ms. Sanchez was employed by

 Defendant, Delta Air Lines, as a Flight Attendant. In her capacity of an employee of Delta, Ms.

 Sanchez was a Flight Attendant on the New York to Tel Aviv Flight and has worked as a flight

 attendant for Delta for over 30 years.

    19.    Plaintiff shared her flight benefits with an individual of Jewish, Hebrew and Israeli

 ethnicity and was wrongfully disciplined and demoted for same, due solely to the ethnicity of the

 person with whom she associated and her perceived connection to same. Ms. Sanchez (and the

 other Plaintiffs herein who are not identified as Jewish, Hebrew or Israeli), at all times relevant

 hereto, although not Jewish, Hebrew, or Israeli, was associated with a Jewish, Hebrew or Israeli

 travel companion and other Flight Attendants and customers at her employment on the New

 York to Tel Aviv Flight.

    20.    The sharing of flight benefits involves the naming of an individual to share such

 benefits under Delta’s policies. The naming of such individual to share said benefits reflects an

 association with such individual on the part of the employee.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 9 of 36 PageID #: 126



    21.     Plaintiff, Brian Miller, is an adult individual, residing at 2106 Sableshire Way,

 Conyers, GA, 30013. At all times material hereto, Mr. Miller was employed by Defendant, Delta

 Air Lines, as a Flight Attendant and has worked as a flight attendant for Delta for over 11 years.

 Plaintiff shared his flight benefits with an individual of Jewish, Hebrew and Israeli ethnicity and

 was wrongfully terminated for same, due solely to the ethnicity of the person with whom he

 associated and her perceived connection to same.

    22.     Plaintiff, John Suarez, is an adult individual, residing at 1227 Meridian Ave. Apt. 1,

 Miami Beach Fl, 33139. At all times material hereto, Mr. Suarez was employed by Defendant,

 Delta Air Lines, as a Flight Attendant for over 12 years. Plaintiff shared his flight benefits with

 an individual of Jewish, Hebrew and Israeli ethnicity and was wrongfully terminated for same,

 due solely to the ethnicity of the person with whom he associated and his perceived connection

 to same.

    23.     Plaintiff, Tracey Allen, is an adult individual, residing at 4823 Camden Drive

 Southwest, Conyers, GA 30094. At all times material hereto, Ms. Allen was employed by

 Defendant, Delta Air Lines, as a Flight Attendant and has worked as a flight attendant for Delta

 for over 19 years. Plaintiff shared her flight benefits with an individual of Jewish, Hebrew and

 Israeli ethnicity and was wrongfully terminated for same, due solely to the ethnicity of the person

 with whom she associated and her perceived connection to same.

    24.     Plaintiff, Ariel David, is an adult individual residing at 1283 Farnsworth Lane,

 Buffalo Groves, Illinois 60089. In his capacity of an employee of Delta, Mr. David was a Flight

 Attendant on the New York to Tel Aviv flight and has worked as a Flight Attendant for Delta for

 over 11 years. Plaintiff is of Jewish, Hebrew and Israeli ethnicity. Plaintiff shared his flight

 benefits with an individual of Jewish, Hebrew and Israeli ethnicity and was wrongfully
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 10 of 36 PageID #: 127



 disciplined for same, due to his ethnicity and to the ethnicity of the person with whom he

 associated and his perceived connection to same.

    25.    At all times relevant to this action, Plaintiff, Yaron Gilinsky, is an adult individual

 residing at 144 N. Tustan St., Orange, CA 92867. In his capacity of an employee of Delta, Mr.

 Gilinsky was a Flight Attendant on the New York to Tel Aviv flight and has worked as a Flight

 Attendant for Delta for over 7 years. Plaintiff is of Jewish, Hebrew and Israeli ethnicity.

 Plaintiff shared his flight benefits with an individual of Jewish, Hebrew and Israeli ethnicity and

 was wrongfully terminated for same, due to his ethnicity and to the ethnicity of the person with

 whom he associated and his perceived connection to same.

    26.    At all times relevant to this action, Plaintiff, Tomer Biton, is an adult individual

 residing at 2138 East 69th Street, Brooklyn, NY 11234. In his capacity of an employee of Delta,

 Mr. Biton was a Flight Attendant on the New York to Tel Aviv flight and has worked as a Flight

 Attendant for Delta for over 7 years. Plaintiff is of Jewish, Hebrew and Israeli ethnicity.

 Plaintiff shared his flight benefits with an individual of Jewish, Hebrew and Israeli ethnicity and

 was wrongfully terminated for same, due to his ethnicity and to the ethnicity of the person with

 whom he associated and his perceived connection to same.

    27.    At all times relevant to this action, Plaintiff, Anthony Panza, is an adult individual

 residing at 331 E. McNab, Rd., Pampano Beach, Florida, and previously also maintained a

 residence in New York. At all times material hereto, Mr. Panza was employed by Defendant,

 Delta Air Lines, as a Flight Attendant. In his capacity of an employee of Delta, Mr. Panza was a

 flight attendant on the New York to Tel Aviv Flight, and has worked as a flight attendant for

 Delta for over 30 years. While working on Tel Aviv flight, Mr. Panza was subjected to a hostile

 work environment, unwarranted discipline and restriction of his flight benefits rights, solely for
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 11 of 36 PageID #: 128



 his association with and support of ethnic Jews, Hebrew speakers and/or ethnic Israelis against

 unfair discipline and discrimination by Delta management.

    28.    Delta Air Lines, Inc. is a corporation duly organized and existing under the laws of the

 State of Delaware, with headquarters in Atlanta, Georgia. Delta employs more than 80,000

 employees worldwide and, as of October, 2016, flew to 54 countries on 6 continents. In 2013,

 Delta was the world's largest airline in terms of passengers carried, at 120.6 million passengers.

 Delta has numerous key hubs and markets including but not limited to New York, at JFK

 International Airport and LaGuardia Airport.

                                    JURISDICTION AND VENUE

    29.    The above paragraphs are incorporated herein by reference.

    30.    Jurisdiction over the matter is conferred upon the Court by 28 USC § 1331, as the

 cause of action arises under federal law, to wit: 42 U.S.C. § 1981.

    31.    Venue is proper in the Eastern District of New York, as the facts and transactions

 involved in the discrimination complained of herein occurred in large part in this judicial district.

 at JFK International Airport, in Queens County, New York.

                                      STATEMENT OF FACTS

    32.    The foregoing paragraphs are incorporated herein by reference.

    33.    In a pattern of unlawful, deliberate and discriminatory acts, Delta has created an

 environment of anti-Semitism and has directed police type actions toward Jewish, ethnic Israeli

 and Hebrew speaking employees and passengers traveling on flights to Tel Aviv.

    34.    Upon information and belief, Delta management has sanctioned these actions by

 scheduling meetings with the Flight attendants on the New York to Tel Aviv flight, wherein

 discrimination was exhibited, including instructions and coaching that was suggestive of
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 12 of 36 PageID #: 129



 discriminatory and prejudicial treatment toward Jewish and ethnic Israeli customers and Flight

 Attendants.

     35.    Upon information and belief, Delta’s field service managers also directed

 discriminatory and prejudicial acts toward Jewish and ethnic Israeli flight attendants and would

 intimidate these flight attendants by insulting them and by insinuating that their attire was

 inappropriate, when it was not. Upon information and belief, these managers were only critical

 towards the Jewish and ethnically Israeli flight attendants and did not harass those of other races

 or ethnicities.

     36.    In addition to and/or in the alternative, Delta Air Lines has engaged in a pattern of

 intentionally discriminating and retaliating against senior employees based upon their age. Delta

 has publicly stated that it is turning its attention to millennials, those born from the early 1980’s

 to the late 1990’s. Delta’s CEO, Edward Bastian, has said by 2020, half of Delta’s customers will

 be millennials and it is anticipated that Delta’s employees will mirror the same balance.

     37.    Delta is not in a position to hire a large number of employees to fulfill their millennial

 goals without removing a significant number of Delta’s senior employee pool.

     38.    In 2017, Delta released a reality show called “Earning Our Wings” about becoming a

 flight attendant. Upon information and belief, one of the motivations for this show was to attract

 younger “millennial” employee applicants.

     39.    Upon information and belief, Delta has a de facto policy to terminate or discipline

 older employees due to perceived or manufactured infractions of company rules.

     40.    Delta has wrongfully engaged in a pattern of intentionally discriminating and

 retaliating against employees on a discriminatory basis, in retaliation for using their FMLA.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 13 of 36 PageID #: 130



 While not in all instances, Delta’s actions target senior employees or employees with serious

 medical issues that would require special accommodations.

    41.    Upon information and belief, Delta also maintains a policy of terminating or

 disciplining employees in retaliation for using their FMLA.

    42.    Delta has wrongfully engaged in a pattern of intentionally discriminating and

 retaliating against employees on a discriminatory basis, in retaliation for requests and exercise of

 rights under the ADA.

    43.    Upon information and belief Delta has wrongfully engaged in a pattern of terminating

 or disciplining employees in retaliation for requests and exercise of rights under the ADA.

                                       PLAINTIFF FUKELMAN

    44.    Upon information and belief, as part of Delta’s discriminatory and deliberate actions

 against Jews and ethnic Israelis, Ms. Fukelman, a Jewish, ethnic Israeli and Hebrew speaker, was

 targeted by Delta management for termination. A devoted employee for over 10 years, Ms.

 Fukelman worked on Delta’s New York to Tel Aviv flight.

    45.    Despite her many years with Delta, on or about March 28, 2017, Ms. Fukelman was

 suspended and subsequently fired from her position at Delta.

    46.    The firing of Ms. Fukelman was an act of discrimination, with no valid business

 purpose or justification.

    47.    Delta used a pretext of Ms. Fukelman allegedly missing a flight due to a medical

 condition, but this is a pretext for discrimination because Ms. Fukelman had been granted FMLA

 and had experienced a side effect of a medication which caused her not to be able to fly. The

 real reason was part of Delta's pattern and intent to discriminate against, discipline, discourage

 and terminate ethnically Jewish and Israeli persons.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 14 of 36 PageID #: 131



    48.    Ms. Fukelman was targeted as part of the anti-Israel and anti-Semitic actions and

 investigations initiated by Delta management at JFK.

    49.    While working on the Israel flight from JFK, Ms. Fukelman was subjected to disparate

 treatment by Delta management at JFK on the basis of her Jewish, Israeli and Hebrew ethnicity.

    50.    For instance, she was subjected to meetings with managers wherein only the Jewish

 flight attendants working the Israel flight were criticized or threatened with discipline for matters

 including perceived looks, dress, and purported personality traits of ethnic Israelis and Jews.

    51.    There were consistent problems with the Israel flights wherein Delta employees would

 make fun of the Jewish customers including anti-Semitic remarks. Delta managers ignored this

 activity. In one example in a related litigation currently pending before this Honorable Court,

 Delta HR and managers allowed a blatantly anti-Semitic manager to harass an employee despite

 complaints. Jewish passengers were routinely harassed and abused, and the Tel Aviv flight had

 a derogatory nickname among Delta managers and employes: "Hell Aviv." At all times relevant,

 Ms. Fukelman was aware of and subjected to such discriminatory actions.

    52.    Israeli and Jewish employees working this flight, including Ms. Fukelman and the

 other Plaintiffs, were subjected to harassment by management including targeted enforcement of

 policies that were applied only to Jews and Israelis. This included attempts to terminate Israeli

 flight attendants at any cost, for any pretext. Delta managers at JFK did not support the fact that

 Delta was flying to Israel and employing Israelis on the flights, who were also, within Delta's

 policies, sharing their travel benefits with other Jewish individuals who also were traveling to

 Israel. These managers did either had an anti-Semitic intention or were against the state of Israel

 and wanted to interfere with the rights of Jewish and Israeli employees, and those associated with
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 15 of 36 PageID #: 132



 Jewish and Israeli employees or customers, on their way back and forth to Israel, the Jewish

 State.

    53.    Upon information and belief, certain Delta managers were seeking to terminate Jewish

 and Israeli Flight attendants due to their own desires to harass such individuals based upon their

 race and ethnicity. This is exemplified by a "Talking Points" memorandum that was distributed

 among Delta managers in which it is explained that mangers were targeting persons with

 "interest in frequent travel to Tel Aviv," and stating that "certain individuals" (referring to Jews

 and Israelis) "who live in the New York and Atlanta area who appear to be connected in one or

 more ways...." Those one or more ways included interest in travel to Tel Aviv, and, of course,

 connection by ethnicity, race and religion. The talking points memorandum also stated that

 Delta management, including IFS (In Flight Services- the division in charge of Flight

 Attendantts) and Human Resources were investigating employees "having possible ties to this

 group of people [i.e., Jews and Israelis with interests in traveling to Israel]." This investigation

 resulted in the termination of many Jewish and Israeli employees without regard to whether any

 company policies were actually violated. Jewish and Israeli flight attendants working the Tel

 Aviv flight, including Ms. Fukelman, were subjected to unwarranted criticism, counseling, and

 investigation, and many times, as in the case of Ms. Fukelman, pretextual termination.

    54.    Specifically, Mr. Johnson, Delta's HR manager at JFK, was aware at all times relevant

 hereto of the anti-Semitic and anti-Israel activities at JFK, but failed to intervene in any

 meaningful way and continued to allow managers to engage in targeting of Jewish and Israeli

 employees for discipline and termination. Ms. Fukelman was terminated solely based on pretext;

 as an Israeli flight attendant working for Delta, Ms. Fukelman was subjected to harassment for

 being Israeli and Jewish, was called into meetings for counseling and discipline that only
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 16 of 36 PageID #: 133



 targeted the Israeli and Jewish employees, and was made to witness the rude and harassing

 treatment of religious Jewish passengers by Delta employees and managers. Ultimately, Ms.

 Fukelman was terminated for no valid reason, as part of Delta's pattern of discriminating against

 Israeli employees and customers.

    55.    In addition and/or in the alternative, Ms. Fukelman's medical condition, which is a

 neurological condition that causes severe migraine headaches, constitutes a disability or

 perceived disability pursuant to the ADA, and the termination of Ms. Fukelman was also an act

 of discrimination based upon her disability.

    56.    At all times relevant hereto, Delta was aware of Ms. Fukelman's medical disability,

 and Ms. Fukelman had applied for and received from Delta FMLA time for dealing with her

 medical condition, including turning in medical forms and certifications to Delta.

    57.    In addition to and/or in the alternative, the termination of Ms. Fukelman was due to

 her age as there was no legitimate reason for her termination.

    58.    Though Ms. Fukelman is only 43 years old, she would often get picked on for being

 the oldest flight attendant. She was referred to as “Senior mama” by all the other flight

 attendants. Anytime something would go wrong on a flight, other flight attendants and Delta

 managers would place blame on Ms. Fukelman as “Senior mama.”

    59.    Delta's pattern of terminating older Flight Attendants in favor of trying to create a

 younger workforce was confirmed by the CEO of Delta, as aforesaid, and is evident in Delta's

 actions of targeting older workers for pretextual termination.

    60.    Ms. Kuba has been forced to work in a hostile work environment working the Tel

 Aviv Flight at JFK on account of Delta management's anti-Israeli policies herein described.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 17 of 36 PageID #: 134



     61.    Ms. Fukelman has exhausted administrative remedies after filing with the EEOC and

 other state agencies and has obtained a right to sue. This action is filed within 90 days of the

 issuance of Plaintiff’s right to sue letter.



                                                PLAINTIFF KUBA

     62.    The foregoing paragraphs are incorporated herein by reference.

     63.    Ms. Kuba is a Flight Attendant of Jewish and ethnic Israeli background, and has

 worked for Delta for 21 years including her tenure at Northwest Air prior to its merger with

 Delta. At all times relevant hereto, Ms. Kuba performed the duties of her employment in at least

 a satisfactory manner.

     64.    Ms. Kuba has witnessed deliberate and prejudicial anti-Semitism at Delta and has

 experienced acts against her Hebrew ethnicity and ancestry, and has been a target of Delta’s

 discriminatory actions.

     65.    At all times relevant to this action, Ms. Kuba was a flight attendant on the Delta, New

 York to Tel Aviv flight.

     66.    Ms. Kuba has applied to Delta’s Purser program, a managerial program for Delta’s

 international flight attendants, three times in the past four years. Despite her qualifications,

 seniority and experience, which include experience in the Israeli Military, prior managerial

 experience, the fact that she speaks four languages, and an exceptional work history, Ms. Kuba

 has consistently been denied entry into the Purser program by the Delta HR Department.

     67.    Ms. Kuba believes and therefore avers, upon observation, that ethnic Jewish and ethnic

 Israelis have an unwarranted bad reputation within Delta’s HR department. Last year, she
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 18 of 36 PageID #: 135



 witnessed the pretextual firing of approximately 7 flight attendants who where who were of

 Jewish/Hebrew/Israeli ethnicity, and others who were disciplined wrongfully.

    68.    In addition to and/in the alternative, denial of Ms. Kuba into the purser program is due

 to her age. Ms. Kuba is 54 years old. In spite of her seniority, qualifications and experience, she

 has been passed over for the Purser position several times by younger less experienced flight

 attendants.

    69.    Upon information and belief, in furtherance of this ingrained and intentional

 discriminatory prejudice, Delta has initiated a police type action, directed at Delta employees

 that had travel companions traveling on an Israeli passport, passengers of Jewish descent and

 Hebrew speakers traveling on flights to Tel Aviv, assuming and wrongfully accusing Jewish

 employees and customers of violating the travel companion policy on flights to Israel from New

 York.

    70.    Upon information and belief, this company action was focused solely on people

 traveling on people of Jewish ethnicity and ancestry, including Hebrew speakers traveling on

 flights to Tel Aviv, comprising both Flight Attendants and Jewish passengers, and no others.

    71.    Upon information and belief, through this investigation, Delta intentionally terminated

 and disciplined a number of employees for providing companion travel benefits to persons of

 Israeli and Jewish ethnicity.

    72.    Upon information and belief, this operation was accepted corporate policy, and it was

 known to those tasked with carrying out the operation, comprising managers, Delta employees

 with Jewish or Israeli descent or relationships with passengers that are of Jewish or Israeli

 descent were being purposefully and intentionally disciplined for actions that in no way violated

 the Delta Travel Companion policy.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 19 of 36 PageID #: 136



     73.    Upon information and belief, the said policy allows a Flight Attendant to name any

 friend or person they enjoy traveling with as a travel companion and that person receives the

 right to travel with or without the Flight Attendant. This is the standard policy, and Flight

 Attendants regularly name friends as their Travel Companions. However, when an ethnic Jewish

 Israeli named another Jew as a travel companion, or any flight attendant named another Jew,

 Delta disallowed this practice and restricted the rights of benefits to both customers and Flight

 Attendants of Hebrew ancestry (i.e., ethnic Jews and Israelis).

     74.    Upon information and belief, without any prior notification or warning, Delta

 disciplined, suspended and terminated numerous Delta employees who were either themselves

 Jewish or ethnic Israelis or shared their travel passes with Jewish or ethnic Israeli individuals.

     75.    Ms. Kuba witnessed and was subjected to the same environment of anti-Semitism as

 described above relative to Ms. Fukelman.

     76.    Ms. Kuba has exhausted administrative remedies after filing with the EEOC and other

 state agencies and has obtained a right to sue. This action is filed within 90 days of the issuance

 of Plaintiff’s right to sue letter.

     77.    Ms. Kuba has been denied promotions solely on the basis of her Jewish, Israeli and/or

 Hebrew race, ethnicity and religion and/or, in the alternative, her age.

     78.    Ms. Kuba has been forced to work in a hostile work environment working the Tel

 Aviv Flight at JFK on account of Delta management's anti-Israeli policies herein described.

                      PLAINTIFFS SANCHEZ, MILLER, SUAREZ AND ALLEN

     79.    Upon information and belief, as part of Delta’s prejudiced practice, Ms. Sanchez, Mr.

 Miller. Mr. Suarez and Ms. Allen, were swept up in Delta’s discriminatory web as they had,

 within their rights as described in Delta's policies, provided travel passes to long-term friends
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 20 of 36 PageID #: 137



 where were Jewish, Hebrew or Israeli. Delta’s Travel Companion program allows employees to

 share their travel privileges with “a friend or family member who is otherwise ineligible for

 travel pass privileges.” Delta requires that the employee must be “familiar” with their selected

 travel companion.

    80.      The connection between an employee and a travel companion reflects association with

 that travel companion by the employee. The connection between the non-Jewish Plaintiffs and

 their travel companions reflects association of the non-Jewish Plaintiffs with ethnic Jewish,

 Israeli and Hebrew individuals.

    81.      On October 11, 2017, Ms. Sanchez was suspended without pay for allegedly violating

 Delta’s Pass Travel Policy. Delta alleged that Ms. Sanchez was “unable to demonstrate basic

 knowledge” of her travel companion. A loyal Flight Attendant of over 30 years, Ms. Sanchez

 was completely blind-sided by these actions.

    82.      Ms. Sanchez and her travel companion have been friends for over 40 years. They first

 kindled their relationship in 1975 when Ms. Sanchez was working for PanAm.

    83.      Ms. Sanchez’s travel companion travels often as he is involved in education and

 charitable programs in Israel, New York and Hong Kong. He also visits his children and

 grandchildren frequently in Israel.

    84.      Sympathetic to her friend, Ms. Sanchez decided to share her travel companion pass

 with him.

    85.      Upon information and belief, Delta questioned Ms. Sanchez’s explanation of her

 friendship with her travel companion, concluding that Ms. Sanchez violated the travel pass

 policy and suspended her without any further opportunity to defend her actions.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 21 of 36 PageID #: 138



     86.    Upon information and belief, Delta never spoke with Ms. Sanchez’s travel companion

 regarding his relationship with Ms. Sanchez, showing further that Delta’s accepted,

 discriminatory and intentional operation was to net those Delta employees sharing travel passes

 with passengers of Jewish and Israeli ethnicity.

     87.    After, Ms. Sanchez’s suspension, her travel companion wrote a letter to Delta

 describing their long-time friendship.

     88.    On November 16, 2017, Ms. Sanchez was given notice that she was allowed to return

 to work but was given a Final Corrective Action Notice, probation for a 36-month period along

 with suspension of her travel pass privileges for 36 months.

     89.    On November 16, 2017, Ms. Sanchez was also removed from Delta’s Purser program

 for a period of 36 months.

     90.    Removal from the Purser program was a demotion for Ms. Sanchez. She had been a

 Purser for 45 years and removal from the Program caused her substantial humiliation. Ms.

 Sanchez was humiliated and embarrassed. Unable to face her colleagues due to embarrassment,

 Ms. Sanchez chose to not continue working on the Tel-Aviv flight.

     91.    In addition and/or in the alternative, the discipline of Ms. Sanchez was due to her age

 of 72 years old as she had not violated any Delta policy.

     92.    Ms. Sanchez has exhausted administrative remedies after filing with the EEOC and

 other state agencies and has obtained a right to sue. This action is filed within 90 days of the

 issuance of Plaintiff’s right to sue letter.

     93.    On July 25, 2017, Mr. Miller, a dependable flight attendant of over 11 years, was

 called into Delta’s management office and questioned extensively about his

 Jewish/Hebrew/Israeli travel companion. Delta wanted to know how he knew his travel
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 22 of 36 PageID #: 139



 companion and what his purpose of traveling to Israel was for. Mr. Miller was asked to provide

 phone records to prove he actually knew his travel companion. This line of questioning made

 Mr. Miller very uncomfortable.

     94.    On September 24, 2017, Mr. Miller was suspended without pay and subsequently

 terminated by Delta on October 10, 2017, for allegedly violating Delta’s Pass Travel Policy.

 Delta alleged that Mr. Miller’s travel companion was traveling to Tel Aviv for business and that

 Mr. Miller did not really know his travel companion.

     95.    Mr. Miller had been friends with his travel companion for over four years. They were

 introduced through a mutual friend in 2013. Mr. Miller knew his travel companion well and they

 got together often. Mr. Miller’s travel companion did not travel to Israel for business, he traveled

 there to visit family. Despite being good friends with his travel companion, and not violating

 Delta’s travel pass policy, Mr. Miller was fired without any valid reason or justification.

     96.    Mr. Miller has exhausted administrative remedies after filing with the EEOC and other

 state agencies and has obtained a right to sue. This action is filed within 90 days of the issuance

 of Plaintiff’s right to sue letter

     97.    On August 8, 2017, Mr. Suarez, a devoted flight attendant for over 12 years, was

 called into Delta’s management office and questioned about his Jewish/Hebrew/Israeli travel

 companion. Delta alleged that Mr. Suarez was not familiar with his travel companion and

 requested phone records and screen shots of text messages between Mr. Suarez and his travel

 companion to prove that they were friends, which Mr. Suarez provided.

     98.    On September 24, 2017, Mr. Suarez was suspended without pay and subsequently

 terminated by Delta on or about October 13, 2017, for allegedly violating Delta’s Pass Travel

 Policy. Mr. Suarez has known his travel companion since 2009. Mr. Suarez would often stay at
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 23 of 36 PageID #: 140



 the crash pad (short term housing for flight attendants) his travel companion ran in Kew Gardens,

 NY. Over time, they became close friends and Mr. Suarez offered to share his travel pass with

 him. Mr. Suarez even began managing one of his travel companions crash pads for him.

     99.    During his suspension, Mr. Suarez had such severe anxiety and depression, that on or

 about October 10, 2017, he notified Delta that he would be requesting leave for disability.

     100. Mr. Suarez was terminated by Delta on or about October 13, 2018, just days after

 making his request for disability.

     101. In addition to and/or in the alternative, the termination of Mr. Suarez was in retaliation

 for requesting disability benefits under the ADA.

     102. Mr. Suarez has exhausted administrative remedies after filing with the EEOC and

 other state agencies and has obtained a right to sue. This action is filed within 90 days of the

 issuance of Plaintiff’s right to sue letter.

     103. On October 19, 2017, Ms. Allen, a loyal flight attendant for over 18 years, was

 suspended without pay for and subsequently terminated by Delta on or about November 8, 2017,

 for allegedly violating Delta’s Travel Pass Policy. Delta alleged that Ms. Allen did not know

 basic “biographical and travel information” about her travel companion.

     104. Ms. Allen has known her travel companion, who is of Jewish, Hebrew and Israeli

 ethnicity, since in or around 2011. They two began dating in 2011 and Ms. Allen added him to

 her travel pass in 2012 as they intended to travel together. Shortly thereafter however, Ms. Allen

 was diagnosed with stage 3 breast cancer and was unable to travel. Ms. Allen’s travel companion

 has family and a home in Israel and would travel there often, within the rules of Delta’s travel

 pass policy. Though Ms. Allen and her travel companion are no longer dating, the two remain

 close friends.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 24 of 36 PageID #: 141



    105. As further evidence of their relationship, Ms. Allen’s travel companion wrote a letter

 to Delta describing the friendship.

    106. Delta terminated Ms. Allen November 8, 2017.

    107. In addition to and/in the alternative the firing of Ms. Allen was in retaliation for using

 her FMLA.

    108. Following Ms. Allen’s bout with breast cancer, Ms. Allen was diagnosed with

 Multiple Sclerosis (MS). Ms. Allen’s MS, caused her to miss work and use her FMLA days.

    109. In or around June 2011, Ms. Allen passed out while working in flight and the plane

 had to make an emergency landing. This emergency landing was at a great expense to Delta.

    110. One month later, on or about July 15, 2017, Ms. Allen was questioned by Delta

 management pertaining to her travel companion.

    111. Ms. Allen has filed a charge of discrimination with the EEOC and has either been

 issued a right to sue or her right to sue is the process of being issued by the EEOC.

                                       PLAINTIFF ARIEL DAVID

    112. On October 24, 2017, Mr. David, who is of Jewish, Hebrew and Israeli ethnicity and a

 faithful flight attendant for over 11 years, was suspended without pay for allegedly violating

 Delta’s Travel Pass Policy.

    113. Delta alleged that Mr. David was not “familiar” with a prior Jewish/Hebrew/Israeli

 travel companion whom had not been on his travel pass since in or around 2013. Mr. David’s

 previous travel companion was his cousin and close friend, whom he had known since he was 12

 years old.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 25 of 36 PageID #: 142



     114. In or around November, 2017, Mr. David was given notice that he was allowed to

 return to work but was given a Final Corrective Action Notice, probation for a 36-month period

 along with suspension of his travel pass privileges for 36 months.

     115. The disciplinary action taken by Delta has no basis as there is no violation of the

 Travel Pass Policy.

    116.    These actions by Delta are discriminatory as they were not tailored to address

 violations of the Travel Pass Policy rather focused more broadly to target Jewish and Israeli

 individuals.

    117. Mr. David exhausted administrative remedies after filing with the EEOC and other state

 agencies and has obtained a right to sue. This action is filed within 90 days of the issuance of

 Plaintiff’s right to sue letter.

                      PLAINTIFFS YARON GILINSKY AND TOMER BITON

    118. On or about October 20, 2017, Mr. Gilinsky, who is of Jewish, Hebrew and Israeli

 ethnicity and a faithful flight attendant for over 7 years, was suspended without pay and

 subsequently terminated on or about October 13, 2017, for allegedly violating Delta’s Travel

 Pass Policy. Delta alleged that Mr. Gilinsky did not know his travel companion.

    119. Mr. Gilinsky has been friends with his travel companion since 2013, when they met on

 a flight to Israel. They two men had many mutual interests, so they kept in touch and became

 good friends. In 2015, Mr. Gilinsky made him his travel companion.

      120. There was no reason for the firing of Mr. Gilinsky as he did not violate Delta’s travel

 pass policy.

      121. In addition to and/in the alternative the firing of Mr. Gilinsky was in retaliation for

 using his FMLA. Mr. Gilinsky had FMLA due to nerve damage in his left arm that would cause
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 26 of 36 PageID #: 143



 his fingers to go numb. Mr. Gilinsky would call out of work due to FMLA about 2-3 times per

 month. Delta would sometimes give him trouble about calling out due to his FMLA. Mr.

 Gilinsky, felt that his use of FMLA made him a target by Delta.

      122. Mr. Gilinsky has exhausted administrative remedies after filing with the EEOC and

 other state agencies and has obtained a right to sue. This action is filed within 90 days of the

 issuance of Plaintiff’s right to sue letter.

      123. On or about September 20, 2017, Mr. Biton, who is of Jewish, Hebrew and Israeli

 ethnicity and a faithful flight attendant for over 7 years, called into HR and questioned about

 how well he knew his travel companion.

      124. Mr. Biton was later suspended without pay and subsequently terminated on or about

 December 21, 2017, for allegedly violating Delta’s Travel Pass Policy. Delta alleged that there

 were “irregularities” with Mr. Biton’s travel companion and that Mr. Biton did not know his

 travel companion.

      125. Mr. Biton had been close friends with his travel companion for about 15 years Mr.

 Biton’s travel companion traveled to Israel often in order to visit his brother who was sick with

 cancer. His travel companion sent in a notarized declaration to Delta, showing that they were

 friends. He even provided medical records to prove that his brother had cancer. Despite all of

 this, Delta still terminated Mr. Biton’s employment.

      126. In addition to and/in the alternative the firing of Mr. Biton was in retaliation for using

 his FMLA. Mr. Biton had FMLA for panic disorder and migraines. Mr. Biton also takes

 medications to cope with his stress and anxiety. When he was not feeling well, Mr. Biton would

 have to use his FMLA call off of trips. Delta would sometimes imply that Mr. Biton was abusing

 his FMLA.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 27 of 36 PageID #: 144



      127. Mr. Biton has exhausted administrative remedies after filing with the EEOC and other

 state agencies and has obtained a right to sue. This action is filed within 90 days of the issuance

 of Plaintiff’s right to sue letter.

      128. This Delta operation and subsequent suspension and firing of Delta flight attendants

 reverberated throughout many flight attendants of Jewish and Israeli ethnicity, including Ms.

 Fukelman, who was too afraid and threatened to share her travel pass with any person who she

 considered a friend, understanding the rules would be applied differently to her.

                                          PLAINTIFF PANZA

      129. Mr. Panza, a senior flight attendant on Delta’s Tel-Aviv flights, was also fearful of the

 repercussions should he share his travel pass.

      130. The targeted Delta operation caused an atmosphere of hostility for Flight Attendants

 on the Tel Aviv Flight.

      131. Mr. Panza, experiencing the hostile environment, and being a supporter of his Jewish

 and Israeli Flight Attendants and passengers, and fearing disciplinary repercussions should he

 share his travel pass, requested to be transferred from the New York to Tel-Aviv flight to a

 Florida flight in order avoid this intimidating environment.

      132. Mr. Panza, consistently prior to his transfer to Florida, also routinely spoke up to Delta

 management concerning what he believed was unfair treatment of his Jewish and Israeli co-

 workers on the Tel Aviv flight. Mr. Panza routinely advocated for his Jewish and Israeli co-

 workers including advising managers that they were being picked on and that it was unfair and

 advocating for their rights to management during meetings wherein Mr. Panza would raise the

 unfair treatment of Jewish and Israeli employees. Mr. Panza suffered a hostile work

 environment, was forced to stop working the international flight to Tel Aviv, for fear of further
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 28 of 36 PageID #: 145



 disciplinary actions, and could not use his flight benefits. Disciplinary actions taken against Mr.

 Panza included probationary status (after more than 30 years working for the airline) and

 restriction of his flight benefits and seniority rights to work flights of his choosing based on his

 seniority with the airline. In connection with same, in or around late 2017, Mr. Panza transferred

 to Florida and ceased working the Tel Aviv flight.

      133. As a result of Mr. Panza's association with his Jewish and Israeli co-workers, Delta

 management targeted Mr. Panza for discipline, and placed him on disciplinary status and

 probation. Delta managers began to stalk Mr. Panza, follow him, approach him in airports

 regarding false alleged rule violations, falsely accuse him of rule violations, and ultimately took

 disciplinary action against him including but not limited to placing him on probation.

      134. In addition to and/in the alternative, Mr. Panza’s hostile treatment by Delta is due to

 his age of 54, as he has not broken any of Delta’s rules and Delta is also engaged in targeted

 actions against older employees, as aforesaid.

      135. Mr. Panza has exhausted administrative remedies after filing with the EEOC and other

 state agencies and has obtained a right to sue. This action is filed within 90 days of the issuance

 of Plaintiff’s right to sue letter.

      136. Upon information and belief, this operation by Delta was a biased intentional act

 focused solely on those of Jewish/Hebrew and/or Israeli ethnicity.

      137. Each of the Plaintiffs believes and therefore avers, in the addition and/or in the

 alternative, that the foregoing conduct violated other laws including but not limited to Title VII

 of the Civil Rights Act, as amended, the Age Discrimination in Employment Act, and/or other

 laws that provide exhaustion of administrative remedies with the EEOC or other agencies.

                 DELTA ENGAGED IN A RACIALLY BIASED INVESTIGATION
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 29 of 36 PageID #: 146



     138. Upon information and belief, Delta instructed and guided their management in a

 biased and discriminatory investigation out of New York that focused on Jewish, Hebrew and/or

 Israeli’s traveling to Tel Aviv, Israel by way of New York. Delta’s managers and HR personnel

 were given specific talking points and questions referencing actual or perceived Jewish, Israeli

 and/or Hebrew characteristics of the both the employees and the travel companions involved in

 suspected fraudulent activities. Instead of reasonably instigating the matter, Delta used it as an

 opportunity to falsely accuse all of said persons of being involved in deceit based solely upon

 their actual or perceived ethnicity and/or religion or association with individuals of same. Delta's

 inquiry by Delta was racially biased and prejudicial and focused solely on individuals of Jewish,

 Hebrew and/or Israeli descent. This prejudice is evidenced by the anti-Semitism freely displayed

 by members of Delta management, the knowledge of Delta HR, including Mr. Johnson, of such

 anti-Semitism, and the participation of Delta managers and employees in the teasing and

 harassing of Delta employees and passengers of Israeli and Jewish descent.

     139. Each of the foregoing Plaintiff who worked on the Tel Aviv flight suffered through the

 discriminatory work conditions described above as to Jewish, Israeli and Hebrew flight

 attendants and passengers at JFK, including the allowance of anti-Semitism in the workplace

 with the knowledge of senior managers including JFK HR Manager Mr. Johnson, the teasing and

 making fun of Jewish passengers for their looks and religious garb, the targeted criticism of

 Jewish and Israeli employees for non-existent violations, and a general anti-Israel and anti-

 Jewish attitude that made it very uncomfortable to be Jewish at Delta working the Israel flight at

 JFK.

                                      STATEMENT OF CLAIMS

                                             COUNT I
                                         FMLA VIOLATIONS
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 30 of 36 PageID #: 147




                   Plaintiffs Ms. Fukelman, Ms. Allen, Mr. Gilinsky and Mr. Biton

     140. The foregoing paragraphs are incorporated herein by reference.

     141. In addition to and/or in the alternative to the proceeding claims, the foregoing adverse

 employment actions were taken against Plaintiffs in violation of the FMLA.

     142. Delta's conduct constitutes unlawful retaliation against Plaintiffs in violation of their

 rights under the FMLA, 29 U.S.C. §2615(a).

     143. Delta acted purposely and with malice with the intent to injure Plaintiffs.

     144. The foregoing actions of Defendant created a hostile work environment that was

 severe and pervasive and that altered the terms and conditions of Plaintiffs employment

     145. As a direct and proximate result of Delta’s actions and unlawful retaliation against

 Plaintiffs, Plaintiffs have suffered mental and emotional damages, Plaintiffs have incurred, and

 will continue to incur, substantial economic damages.

     146. Delta's adverse actions were taken against Plaintiffs due to their having requested

 FMLA leave.

                                             COUNT II
                                         ADA VIOLATIONS
             Plaintiffs Mr. Suarez, Ms. Fukelman, Ms. Allen, Mr. Gilinsky and Mr. Biton

     147.    The foregoing paragraphs are incorporated herein by reference.

     148. In addition to and/or in the alternative to the proceeding claims, the foregoing adverse

 employment actions taken against Plaintiffs, constituted retaliation for Plaintiffs' lawful requests

 and exercise of rights under the ADA, 42 U.S.C. § 12101.

     149. Section 102 of the ADA, 42 U.S.C. Section 12112, prohibits discrimination on the

 basis of disability. Plaintiffs have either a disability and/or perceived disability under the ADA.

     150. Delta acted purposely with malice with the intent to injure Plaintiffs.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 31 of 36 PageID #: 148



     151. The foregoing actions of Defendant created a hostile work environment that was

 severe and pervasive and that altered the terms and conditions of Plaintiffs employment

     152. As a direct and proximate result of Delta’s actions and unlawful retaliation against

 Plaintiff, Plaintiff has suffered mental and emotional damages, Plaintiffs have incurred, and will

 continue to incur, substantial economic damages.

                                        COUNT III.
                              AGE DISCRIMINATION VIOLATIONS

                  Plaintiffs Ms. Fukelman, Ms. Sanchez, Ms. Kuba and Mr. Panza


     153. The foregoing paragraphs are incorporated herein by reference.

     154. In addition to and/or in the alternative to the proceeding claims, the foregoing adverse

 employment actions taken against Plaintiffs, constituted age discrimination under the ADEA.

     155. Delta's conduct constitutes unlawful discrimination against Plaintiffs in violation of

 their rights under the ADEA, 29 U.S.C. § 621 et seq.

     156. Delta acted purposely and with malice with the intent to injure Plaintiffs.

     157. The foregoing actions of Defendant created a hostile work environment that was

 severe and pervasive and that altered the terms and conditions of Plaintiffs employment.

     158. As a direct and proximate result of Delta’s actions and unlawful retaliation against

 Plaintiffs, Plaintiffs have suffered mental and emotional damages, Plaintiffs have incurred, and

 will continue to incur, substantial economic damages.

                                     COUNT IV
                                  42U.S.C. Sec. 1981
                           DISCRIMINATION IN THE MAKING
                          AND ENFORCEMENT OF CONTRACTS
                    BASED UPON JEWISH/HEBREW/ISRAELI ETHNICITY

                              Plaintiffs v. Defendant Delta Air Lines, Inc.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 32 of 36 PageID #: 149



      159. The above paragraphs are hereby incorporated herein by reference.

      160. The foregoing actions of Defendant violated Plaintiffs' rights pursuant to 42 USC Sec.

 1981, which provides, in pertinent part, as follows:

      § 1981. Equal rights under the law
      (a) Statement of equal rights
      All persons within the jurisdiction of the United States shall have the same right in every
 State and Territory to make and enforce contracts.... as is enjoyed by white citizens, and shall be
 subject to like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to
 no other.

      (b) “Make and enforce contracts” defined
      For purposes of this section, the term “make and enforce contracts” includes the making,
 performance, modification, and termination of contracts, and the enjoyment of all benefits,
 privileges, terms, and conditions of the contractual
      relationship.

      (c) Protection against impairment
      The rights protected by this section are protected against impairment by
      nongovernmental discrimination and impairment under color of State law.
      Id. (emphasis added).

      161. Delta Air Lines evidenced a settled intent to discriminate against Plaintiffs by

 interfering with Plaintiffs' rights to the performance and enjoyment of the benefits of their

 contracts of employment with Delta.

      162. Delta Air Lines wrongfully targeted those of Jewish, Hebrew and Israeli ancestry and

 ethnicity, on the basis of race, intentionally.

      163. Delta Airlines intentionally restricted the Plaintiffs' contractual benefits based upon

 illicit discrimination.

      164. The aforesaid conduct of Delta was intentional and undertaken in reckless disregard

 for the federally protected civil rights of Plaintiffs.

      165. Delta also retaliated against Plaintiffs for raising complaints.
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 33 of 36 PageID #: 150



     166. Plaintiffs' work environments constitute a hostile and discriminatory environment in

 that the discrimination they must suffer is pervasive and/or severe.

     167. The non-Jewish, Hebrew and Israeli Plaintiffs each were associated with Jewish,

 Hebrew and Israeli employees, either as travel companions or, in the case of Panza, as persons

 for whom he was advocating to vindicate their rights. The adverse actions taken against these

 Plaintiffs constitute discrimination based upon association with persons of Jewish, Hebrew and

 Israeli ethnicity, and is also actionable pursuant to Section 1981.

     168. As a result of the said violation of 42 U.S.C. § 1981, Plaintiffs have suffered

 discrimination, humiliation, embarrassment, and other harms, and are entitled to entry of

 judgment in their favor, and against Defendant, together with an award of declaratory and

 injunctive relief, damages, and ancillary relief as provided by 42 U.S.C. § 1988.

                                           COUNT V
                                   VIOLATION OF TITLE VII

     169. The foregoing paragraphs are hereby incorporated herein by reference.

     170. By committing the foregoing acts of discrimination against Plaintiffs, Defendant has

 violated Title VII.

     171. Said violations were done with malice and/or reckless indifference and warrant the

 imposition of punitive damages.

     172. As a direct and proximate result of Defendants violation of Title VII, Plaintiff has

 suffered the damages and losses set forth herein and has incurred attorney’s fees and costs.

     173. Plaintiff is now suffering and will continue to suffer irreparable injury and monetary

 damages as a result of Defendant discriminatory acts unless and until this Court grants the relief

 requested herein.

                                               COUNT VI
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 34 of 36 PageID #: 151



             VIOLATION OF THE NEW YORK HUMAN RIGHTS LAW (NYHRL)

     174. The foregoing are incorporated herein by reference.

     175. The above acts and practices of Delta constitute unlawful discriminatory employment

 practices under the New York Human rights Law.

     176. As a result of Delta’s discriminatory acts, Plaintiffs have suffered and shall continue to

 suffer monetary damages and damages for mental suffering and humiliation unless and until the

 Court grants relief.

                                   COUNT VII
               VIOLATION OF THE NEW YORK CITY HUMAN RIGHTS LAW


     177. The foregoing paragraphs are incorporated herein by reference.

     178. The above acts and practices of Delta constitute unlawful discriminatory employment

 practices under the New York City Human rights Law.

     179. As a result of Delta’s discriminatory acts, Plaintiffs have suffered and shall continue to

 suffer monetary damages and damages for mental suffering and humiliation unless and until the

 Court grants relief.

                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs respectfully requests that this Honorable Court enter judgment in

 favor of Plaintiffs and against Delta, and Order the following relief:

    a. A declaratory judgement declaring that Delta has illegally discriminated against each of

        the Plaintiffs;

    b. Reinstatement of Ms. Fukelman’s employment;

    c. Reinstatement of Mr. Miller’s employment;

    d. Reinstatement of Mr. Suarez’s employment;
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 35 of 36 PageID #: 152



    e. Reinstatement of Ms. Allen’s employment;

    f. Reinstatement of Mr. Gilinsky’s employment;

    g. Reinstatement of Mr. Biton’s employment;

    h. Removal of all restrictions from Ms. Sanchez's record and reinstatement to Purser;

    i. Reinstatement of Ms. Sanchez’s travel pass privileges;

    j. Removal of all restrictions from Mr. David's record;

    k. Reinstatement of Mr. David’s travel pass privileges

    l. Promotion of Ms. Kuba;

    m. Removal of all restrictions from Mr. Panza's record;

    n. Make whole order for each Plaintiff, both in terms of pay, compensation, benefits, terms

         and conditions and emoluments of employment, including but not limited to back pay,

         front pay, and any pay differential;

    o. Payment of compensatory and punitive damages, to all Plaintiffs in an amount to be

         determined at trial; and,

    p.   An appropriate order directing and requiring the cessation of all acts of proscribed racial

         discrimination as required pursuant to 42 U.S.C. § 1981, including but not limited to a

         civil rights monitor or trustee, and for such further or additional relief as is appropriate in

         the interests of justice.

    q. Declaring the acts and practices complained of herein are in violation of the Title VII, the

         ADA 42 U.S.C. Section 12101 et. seq., the FMLA, the ADEA and NY State Human

         Rights Law;

    r. An award of Plaintiffs; attorneys fees and costs of suit as provided by 42 U.S.C. § 1988.

                                                 JURY DEMAND
Case 1:18-cv-00002-PKC-PK Document 33 Filed 11/13/18 Page 36 of 36 PageID #: 153



    Plaintiffs hereby demand a jury trial as to all issues so triable herein.


 Respectfully submitted,

 /s/ Brian R Mildenberg
 MILDENBERG LAW FIRM
 Brian R. Mildenberg, Esq.
 PA Attorney ID No. 84861
 1735 Market St.,
 Suite 3750
 Philadelphia, PA 19103
 215-545-4870
 Fax: 215-545-4871
 brian@mildenberglaw.com
 www.MildenbergLaw.com
 Attorney for Plaintiffs
 (pro hac vice pending)

 WEISBERG LAW
 Matthew B. Weisberg, Esq.
 PA Attorney ID No. 85570
 7 South Morton Ave
 Morton, PA 19070
 610-690-0801
 Fax: 610-690-0880
 Attorney for Plaintiffs
 (pro hac vice pending)

 PAWAR LAW
 GROUP P.C.
 /s/ Vik Pawar
 Vik Pawar, Esquire
 20 Vesey Street, Suite 1210
 New York, New York 10007
 (212)-571-0805 (phone)
 (212)-571-0938 (fax)
 (Local Counsel)

 Dated: July 2, 2018
